NUMBER 13-13-00264-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

ADOLFO VELA D/B/A
ADELCO ENTERPRISES,                                                       Appellant,

                                          v.

CATLIN SPECIALTY INSURANCE
COMPANY, ET AL.,                                   Appellees.
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Perkes
                  Memorandum Opinion Per Curiam

      Appellant, Adolfo Vela d/b/a Adelco Enterprises, attempted to appeal an order

granting summary judgment rendered on April 17, 2013. One of the appellees, Catlin

Specialty Insurance Company (“Catlin”), has requested this Court to examine its

jurisdiction over the appeal. According to Catlin, the summary judgment was not a final

judgment because it failed to dispose of all claims, specifically, its own claims for
attorney’s fees. Catlin supported its position with a transcript from a trial court hearing in

which the trial court explicitly stated that the summary judgment order was not intended to

be a final judgment and that claims remain pending in the case.

       Upon review of the documents before the Court, it appears that the order from

which this appeal was taken was not a final, appealable order. An appeal generally may

be taken only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). With certain exceptions that are not applicable to this case, a judgment is

final for purposes of appeal if it disposes of all pending parties and claims in the record.

Id. We determine whether a judgment is final by considering the judgment's language

and the record in the case. Id. When, as here, there has not been a conventional trial

on the merits, an order or judgment is not final for purposes of appeal "unless it actually

disposes of every pending claim and party or unless it clearly and unequivocally states

that it finally disposes of all claims and parties." Id. at 205. In such a case, the inclusion

of a “Mother Hubbard clause,” i.e., one reciting that "all relief not granted is denied," does

not indicate that a judgment rendered without a conventional trial on the merits is final.

Id. at 203–04. An order does not dispose of all claims and all parties merely because it is

entitled "final" or because the word "final" appears elsewhere in the order. Id. at 205.

       The Court, having considered the documents on file, is of the opinion that the

appeal should be dismissed for want of jurisdiction. See id. Accordingly, the appeal is

DISMISSED FOR WANT OF JURISDICTION.

                                                  PER CURIAM

Delivered and filed the
11th day of July, 2013.


                                              2